NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 18 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MOTI BAHADUR ROKIM-THAPA,                        No. 14-71127

              Petitioner,                         Agency No. A088-839-234

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Moti Bahadur Rokim-Thapa, a native and citizen of Nepal, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to when Maoists allegedly attacked Rokim-Thapa in

2005, whether Rokim-Thapa left his job after Maoists allegedly attacked him at his

workplace in 2007, and whether another individual from Rokim-Thapa’s class

experienced harm. See id. at 1048 (adverse credibility determination reasonable

under the “totality of circumstances”). Rokim-Thapa’s explanations for the

inconsistencies do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, Rokim-Thapa’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence also supports the agency’s denial of Rokim-

Thapa’s CAT claim because it was based on the same testimony found not

credible, and Rokim-Thapa does not point to any evidence establishing it is more

likely than not he would be tortured by or with the consent or acquiescence of the

                                         2                                  14-71127
government if returned to Nepal. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                       3                              14-71127